Citation Nr: 0335701	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-02 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus, 
including secondary to service connected hypertension.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran has qualifying active duty from September 1973 to 
October 1986.  The veteran also had a subsequent period of 
active duty from October 1986 to October 1992 that is not 
qualifying service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied the veteran's claims of service connection for 
a back disorder, a psychiatric disorder to include a major 
depressive disorder, and diabetes mellitus, including 
secondary to service connected hypertension.

In June 2003, the veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of his testimony is of record.  

In addition to the issues cited on the cover page of this 
decision, the veteran raised a claim of service connection 
for PTSD at the June 2003 videoconference hearing.  This 
issue has not been developed for appellate review and is not 
inextricably intertwined with the issues on appeal.  
Accordingly, it is referred to the RO for appropriate action.

For the reasons stated below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.




REMAND

The Board notes that, while the record on appeal shows that 
the veteran was afforded VA examinations in April 1998 and 
September 2001, neither of those examiners provided medical 
opinions as to the relationship, if any, between the 
veteran's current back disorder, psychiatric disorder, and 
diabetes mellitus and his qualifying period of military 
service or between current diabetes mellitus and his service 
connected hypertension, if any.  See 38 C.F.R. §§ 3.303, 
3.310 (2003); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Allen v. Brown, 7 Vet. App. 439 (1994) (en banc).  
Neither did all the VA examiners have at their disposal the 
veteran's claims file.  See Green v. Derwinski, 
1 Vet. App. 121 (1991).  In this regard, service medical 
records from the veteran's period of qualifying service 
include a record of treatment in January 1973 for anxiety in 
connection with the veteran's disqualification from airborne, 
and a November 1975 Report Of Medical History noting a 
history of depression or excessive worry.  These records also 
show that the veteran was treated for back complaints in June 
1976, underwent lumbar spine x-rays in July 1979, and 
complained again of back pain in September 1981.  A 
laboratory report dated in July 1979 reflects a glucose level 
of 136.  

Accordingly, because governing regulations provide that VA's 
duty to assist includes obtaining medical opinion evidence 
when needed to adjudicate the veteran's claims and conducting 
a thorough and contemporaneous examination of the veteran 
that takes into account the records of prior examinations and 
treatment, a remand for VA examinations is required.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2003).

Next, the Board notes that the VCAA requires the RO to obtain 
and associate with the record all adequately identified 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  In this 
regard, a review of the record on appeal shows that the 
veteran reported, and/or the record shows, that he received 
his healthcare from the Philadelphia VA medical center and 
Laureano P. Garcia, M.D.  Moreover, a review of the record on 
appeal shows that the RO obtained many of the veteran's 
treatment records from the Philadelphia VA medical center and 
Dr. Garcia.  However, a review of the record on appeal shows 
almost no treatment records for the period shortly after the 
veteran's separation from military service in October 1992, 
post June 1998 treatment records from Dr. Garcia, or post 
September 2000 treatment records from the Philadelphia VA 
medical center.  Therefore, on remand, the RO should request 
all of the veteran's records from all of the above sources 
for the dates in question.  Id.

In addition, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), includes notification provisions that require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

In an August 2001 letter, the RO requested that the veteran 
provide further information and/or evidence to support his 
claims within 60 days of the date of the letter, consistent 
with the provisions of 38 C.F.R. § 3.159(b)(1) (2003).  The 
RO noted that it would proceed with the veteran's claim after 
60 days.  However, the Board notes that in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2002) as inconsistent with 38 U.S.C. 
§ 5103(b)(1) (West 2002).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
case, the letter providing for a 60-day response period, like 
those providing for a 30-day response period, are similarly 
inconsistent with 38 U.S.C. § 5103.  Therefore, since this 
appeal is being remanded to obtain outstanding evidence, the 
RO must take this opportunity to inform the veteran that a 
full year is allowed to respond to a VCAA notice letter.  On 
remand, the RO should also take all necessary actions to 
insure that the veteran is provided adequate notice of the 
VCAA as provided by 38 U.S.C.A. § 5103(a) (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Lastly, a review of the record on appeal shows that the 
veteran's representative, in August 2002, filed a VA Form 9, 
Appeal to Board of Veterans' Appeals, that acted as a notice 
of disagreement with the RO's August 2002 rating decision 
that denied service connection for an undiagnosed illness 
manifested by wrist, elbow, shoulder, and knee joint pain, 
memory loss, headaches, and a skin rash of the face, chest, 
head, and back.  However, a statement of the case addressing 
these issues has not been issued by the RO.  38 C.F.R. 
§ 19.29 (2003).  Since the United States Court of Appeals for 
Veterans Claims (Court) has indicated that referral to the RO 
of issues with which the veteran disagrees does not suffice, 
see Manlincon v. West, 12 Vet. App. 238 (1999), these issues 
are also remanded.

Based on the foregoing, this appeal is being REMANDED to the 
RO via the AMC for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio, PVA, 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the evidence that is needed to 
substantiate his claims for service 
connection.  The letter must further 
provide notice of what specific evidence 
the appellant must submit, and what 
specific evidence VA will secure on his 
behalf.  The veteran should be notified 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  Inform the veteran that the RO 
will hold the case in abeyance until the 
one-year period has elapsed, or until he 
waives in writing the remaining term.  
Inform him that submitting additional 
evidence is insufficient to waive the 
one-year waiting period.  Further, 
regardless of whether the veteran submits 
additional evidence or argument in 
support of his claims, if he desires to 
expedite Board review of his claims, he 
must waive in writing any remaining 
response time.  

2.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all VA and non-VA health care 
providers that have treated him for his 
back disorder, psychiatric disorder, and 
diabetes mellitus since his separation 
from military service.  The RO should 
also inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if the appellant 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal, 
including all of his medical records from 
the following locations:  October 1992 to 
October 1995 as well as post September 
2000 treatment records from the 
Philadelphia VA medical center and 
October 1992 to September 1995 as well as 
post June 1998 treatment records from 
Laureano P. Garcia, M.D.  The aid of the 
veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies, including x-rays, as 
deemed appropriate by the examiner, 
should be accomplished and all clinical 
findings should be reported in detail.  
Based on a review of the claims folder 
and the examination, the examiner is 
asked to answer the following questions 
as to the veteran's claim for service 
connection for a back disorder:

i.  Does the veteran suffer from a 
back disorder and, if he does, what 
is the diagnosis? 

ii.  Is it at least as likely as not 
(i.e., is there at least a 50 
percent probability) that any 
current back disorder was caused OR 
aggravated by any incident that 
occurred during the veteran's period 
of military service that extended 
from September 1973 to October 1986, 
only?

Note:  The opinions provided by the 
VA examiner should include 
consideration of the veteran's 
inservice treatment for back pain in 
1976 and 1981. 

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies, including 
psychological testing, as deemed 
appropriate by the psychiatrist, should 
be accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination, the psychiatrist is asked to 
answer the following questions as to the 
veteran's claim for service connection 
for a psychiatric disorder:

i.  Does the veteran suffer from an 
acquired psychiatric disorder and, 
if he does, what is the diagnosis? 

ii.  Is it at least as likely as not 
(i.e., is there at least a 50 
percent probability) that any 
current psychiatric disorder was 
caused OR aggravated by any incident 
that occurred during the veteran's 
period of military service that 
extended from September 1973 to 
October 1986, only?

Note:  The opinions provided by the 
VA examiner should include 
consideration of the January 1973 
service medical record noting that 
the veteran had anxiety in 
connection with his disqualification 
from airborne and the November 1975 
Report of Medical history noting a 
history of depression or excessive 
worry.  

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for an appropriate VA examination 
to determine the nature and etiology of 
his diabetes mellitus.  The claims folder 
is to be made available to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination, the examiner 
is asked to answer the following 
questions:

i.  Does the veteran suffer from 
diabetes mellitus? 

ii.  Is it at least as likely as not 
(i.e., is there at least a 50 
percent probability) that any 
currently diagnosed diabetes 
mellitus was caused OR aggravated by 
any incident that occurred during 
the veteran's period of military 
service that extended from September 
1973 to October 1986, only?

iii.  Is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) that any 
currently diagnosed diabetes 
mellitus is proximately related to 
the veteran's hypertension?

Note:  The opinions provided by the 
VA examiner should include 
consideration of the veteran's 
glucose level in service of 136 in 
July 1979.  

6.  After the development requested above 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be afforded 
an applicable time to respond.

8.  As to the claims of service 
connection for an undiagnosed illness 
manifested by wrist, elbow, shoulder, and 
knee joint pain, memory loss, headaches, 
and a skin rash of the face, chest, head, 
and back, the RO should issue a statement 
of the case.  Along with the SOC, the RO 
must furnish to the veteran and his 
representative a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to these issues.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to so, the veteran should perfect 
an appeal of these claims, if desired, as 
soon as possible to avoid unnecessary 
delay in the consideration of the appeal.    

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. M. SHAWKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


